Exhibit 10.9

 

THIRD AMENDMENT (2016-3) TO THE

PENSION PLAN FOR EMPLOYEES OF AMPHENOL CORPORATION
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2016

 

Pursuant to Section 12.1 of the Pension Plan for Employees of Amphenol
Corporation as amended and restated effective January 1, 2016 (the "Plan"), the
Plan is hereby amended as follows, effective January 1, 2017:  

 

1.Exhibit D (Chatham Cable) is amended such that Section 4.1(a)(1)(xv) shall
read as follows: 

(xv) $23.00, for Participants terminating employment on or after January 1, 2014
and prior to January 1, 2017; or.

 

2.Exhibit D (Chatham Cable) is amended by the addition of a new Section
4.1(a)(1)(xvi) to read as follows:

 

(xvi)$24.00 for Participants terminating employment on or after January 1, 2017.

 

3.Exhibit H (SidneyHourly) is amended by restating Section 4.1(a) to read as
follows:

(a) Accrued Benefit.  The amount of the monthly retirement benefit in the Normal
Form to be provided for each Participant who retires on his Normal Retirement
Date shall be equal to such Participant’s monthly Accrued Benefit as of any
date, subject to modifications set out below, equal to the product of (1) and
(2):

 

(1)an amount equal to

 

(i) $42.50 for Participants terminating employment in the Eligible Class on or
after January 1, 2017;

 

(ii) $40.00 for Participants terminating employment in the Eligible Class on or
after January 1, 2014, but prior to January 1, 2017;

 

(iii) $37.00 for Participants terminating employment in the Eligible Class on or
after December 1, 2010, but prior to January 1, 2014;

 

(iv) $34.00 for Participants terminating employment in the Eligible Class on or
after January 1, 2008, but prior to December 1, 2010;

 





--------------------------------------------------------------------------------

 



(v) $30.00 for Participants terminating employment in the Eligible Class on or
after January 1, 2005, but prior to January 1, 2008;

 

(vi) $26.50 for Participants terminating employment in the Eligible Class on or
after January 1, 2002, but prior to January 1, 2005;

 

(vii) $23.50 for Participants terminating employment in the Eligible Class on or
after January 1, 1999 but prior to January 1, 2002;

 

(viii) $20.50 for Participants terminating employment in the Eligible Class on
or after November 1, 1997 but prior to January 1, 1999;

 

(ix) $20.00 for Participants terminating employment in the Eligible Class on or
after November 1, 1996, but prior to November 1, 1997;

 

(x) $19.00 for Participants terminating employment in the Eligible Class
subsequent to October 31, 1993 but prior to November 1, 1996;

 

(xi) $18.50 for Participants terminating employment in the Eligible Class
subsequent to October 31, 1990 but prior to November 1, 1993; or

 

(xii) $18.00 for Participants terminating employment in the Eligible Class
subsequent to November 4, 1989 but prior to November 1, 1990; or

 

(xiii) $17.00 for Participants terminating employment in the Eligible Class
subsequent to October 31 1987 but prior to November 5, 1989.

 

and

 

(2)such Participant’s Years of Accrual Service.

 

The Accrued Benefit for a Participant terminating employment prior to November
1, 1987 shall be calculated in accordance with the provisions of the Plan in
effect on the date of such Participant’s termination of employment.

 

 

4.Effective January 1, 2017, Exhibit H (SidneyHourly) is amended by adding the
new last paragraph to Section 4.5, Disability Benefits:

 

Notwithstanding the foregoing, no Participant who terminates employment as an
active Employee as a result of Disability after December 31, 2016 shall be
entitled to a Disability Benefit under this Section 4.5.  A Participant who is
on short term disability on or before December 31, 2016 shall be entitled to a
Disability Benefit under this Section 4.5 if he or she subsequently satisfies
the provisions of Section 4.5 and the related applicable provisions of the Plan
in effect prior to January 1, 2017.  A Participant who is receiving a Disability
Benefit under this Section 4.5 as of December 31, 2016 shall

2

--------------------------------------------------------------------------------

 



continue to receive such Disability Benefit in accordance with the provisions of
Section 4.5 and the related applicable provisions of the Plan in effect prior to
January 1, 2017.

 



 

 

AMPHENOL CORPORATION



 

 

DATED: December 13, 2016

BY:  

/s/ David Silverman

David Silverman

    

Its:   Vice President Human Resources

 

 

3

--------------------------------------------------------------------------------